The defendant and appellant in this case, while a prisoner, lawfully confined within the state prison at Folsom in the state of California and serving a term therein upon conviction previously had and judgment pronounced, was taken from said prison to the county of Sierra to one of the construction camps there being maintained and placed at work on road construction being carried on in said county of Sierra, and, while there, escaped from the surveillance of the prison guards; was thereafter apprehended and brought to trial in the county of Sacramento, state of California. Judgment of conviction was had. A motion for a new trial was made by the defendant. This motion being denied, the defendant appeals therefrom and also from the judgment of conviction just referred to. [1] A very lengthy brief was filed in this matter covering a number of minor points, but the main objection urged on this appeal is that the superior court of the county of Sacramento had no jurisdiction to try the defendant for the offense set forth in the information.
The briefs submitted in this case present almost the identical questions considered by this court in the case ofPeople v. Vanderburg, ante, p. 217 [227 P. 621]. The question of jurisdiction was also considered by this court in the cases of People v. French, 61 Cal.App. 275 [214 P. 1003], and *Page 682 People v. Lewis, 61 Cal.App. 280 [214 P. 1005]. These cases decide adversely to the contention of the appellant practically all the points that are made for reversal herein. The testimony set forth shows that the defendant was being confined at Folsom under a conviction of burglary; that he was taken from Folsom to the road camp above mentioned herein, was placed in charge of guards and while at work upon the highway, under the charge of prison guards, escaped therefrom. In these respects, the facts are almost identical with that of the Vanderburg case,supra, and the ruling in that case as to the defendant still being under the jurisdiction of the Folsom state prison and prison guards is applicable here. [2] The point is made that the authority of the guards or their appointment was not shown by any written order. The testimony shows that they were acting as prison guards, which we think sufficient. [3] The point is also made that the defendant was not tried for the offense for which he was held to answer by the committing magistrate. It appears from the record, however, that the magistrate held the defendant for trial for the offense named in the depositions. The depositions showed the offense for which the defendant was tried, to wit, an escape while at work outside of the Folsom prison to which the defendant had been committed, while under the surveillance of prison guards, in the county of Sierra. The cases heretofore cited hold that the superior court of the county of Sacramento has jurisdiction of such offenses. There being nothing in the record justifying a reversal herein, it is hereby ordered that the judgment of the trial court and order denying a new trial herein be and the same are hereby affirmed.
Burroughs, J., pro tem., and Finch, P. J., concurred.
A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on August 11, 1924. *Page 683